Opinion filed September 25, 2020




                                     In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00327-CR
                                   ___________

                     DYWAYNE RALSTON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 21664B


                     MEMORANDUM OPINION
      Appellant, Dywayne Ralston, pleaded guilty to the state jail felony offense of
possession of cocaine. Pursuant to the terms of the plea agreement, the trial court
convicted Appellant of the offense, assessed his punishment at confinement for two
years and a $1,000 fine, suspended the confinement portion of the sentence, and
placed Appellant on community supervision for three years. The State later filed a
motion to revoke community supervision. At a contested hearing on revocation, the
trial court found several of the State’s allegations to be true. The trial court revoked
Appellant’s community supervision and imposed the original sentence of
confinement in a state jail facility for two years, but it reformed the punishment to
delete the fine previously imposed. We modify and affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
      Appellant has filed a pro se response to counsel’s Anders brief. In his pro se
response, Appellant states: “I would like to close and stop the appeal process in all.”
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit.
We note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the

                                           2
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        We note, however, that the trial court’s judgment incorrectly reflects on page
no. 1 that Appellant pleaded “TRUE” to the motion to revoke and that it also
incorrectly reflects the following findings on page no. 2: “PLEA OF TRUE TO ALL
ALLEGATIONS AS PART OF THE PLEA BARGAIN REACHED IN THIS
CASE, THE DEFENDANT WAIVED HIS/HER RIGHT OF APPEAL
REGARDING THE MOTION TO REVOKE COMMUNITY SUPERVISION.”
The reporter’s record clearly reflects that Appellant pleaded not true to the
allegations in the motion to revoke, that a contested hearing was held, and that the
trial court found only the following allegations to be true: Nos. 1, 2 (“except for the
Abilene High School student I.D. allegation”), 4, 5, 6, 7, and 9.
        An appellate court has the power to modify the trial court’s judgment to make
the judgment speak the truth when it has the necessary information before it to do
so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.
App. 1993). Because we have the necessary information to make the judgment speak
the truth, we modify the judgment of the trial court as set forth below.
        The judgment of the trial court is modified to reflect on page no. 1 that
Appellant pleaded “NOT TRUE” and on page no. 2 that the trial court found that
Appellant violated the following conditions of community supervision:
“CONDITIONS A, B, AND I AS REFLECTED IN ALLEGATIONS 1, 2, 4, 5, 6,


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.


                                                    3
7, AND 9 OF THE STATE’S MOTION TO REVOKE.” As modified, the judgment
of the trial court is affirmed. Counsel’s motion to withdraw is granted.


                                                                   PER CURIAM


September 25, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      4